Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Eigen et al (US Patent 5,582,665).
Regarding claim 1, Eigen discloses a welding head (welding die 59) for fastening an element made of plastic material to one or more flexible webs (web 49) made of plastic material, of which a flexible container is composed, wherein the head includes comprises:
a body made of electrically and/or thermally conductive material (steel) having a work surface (face 58) that is provided for being pressed, during the welding operation, against an element of the unit to be joined, characterized in that wherein the work surface includes a series of grooves or concave formations (rows of pyramids 65 forming grooves – see Figs. 7-8) that are essentially uniformly distributed on the surface of the work surface (see Figs. 7-8).
Regarding claims 2-3, the thickness of the materials is generally shown in Fig. 8.
Regarding claim 4, the pyramids 65 have a tetrahedral shape – see Figs. 7-8.
Regarding claim 5, the welding die 59 may be made of steel (see col. 12, line 32).
Regarding claim 6, circular recess 63 forms an open ring in the center.
Regarding claim 8, Eigen discloses a method for joining, by welding, a flexible web made of plastic material (web 49) of which a container wall is composed, to a further element made of plastic material (plate 2), in which the web and the further element are pressed together in the area of a joining zone between a hot work surface of a welding head (welding die 59) and a contact surface of a counterhead (mask 96), with heating of at least the joining zone to a temperature that is sufficient to ensure the weld (by heater 43), wherein the method is characterized in that at least the work surface (face 58) of the welding head (welding die 59) includes a series of grooves or concave formations that are essentially uniformly distributed on the surface of the work surface (rows of pyramids 65 forming grooves – see Figs. 7-8), so that the flow of molten plastic material out of the joining zone during the welding operation is prevented.
Regarding claim 9, circular recess 63 forms an open ring in the center with materials 2 and 49 having a neck and collar structure – see Fig. 8.
Regarding claim 10, in the container made by Eigen, flexible web 2 is made of a thermoplastic material and the welding die 59 has rows of pyramids 65 forming grooves – see Figs. 7-8.
Regarding claim 11, Eigen discloses shows a neck made of plastic material that is welded to the flexible web via an annular collar (webs 2 and 49 welded together as shown in Fig. 8), wherein the welding zone of the collar has an essentially regular pattern on the flexible web that is formed by the alternation of concave and convex and/or light and dark regions, and that at the flexible web is free of ridges on the outer side of the welding zone of the collar (the weld pattern created in the webs 2 and 49 by the rows of pyramids 65 on the face 58 of welding die 59 – see Fig. 8).
Regarding claim 12, the wells created between webs 2 and 49 are capable of containing liquids or powders.
Regarding claim 13, heater 71 is provided in welding die 59.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 3-4, “the fastening collar” lacks antecedent basis in the claims.
Claim 3, line 4, “in particular” is indefinite since it is unclear if the material thickness range is required in the claim.
Claim 5, line 3, “preferably” and “more preferable” are indefinite since it is unclear if the specific materials are required in the claim.
Claim 12, lines 2-3, “in particular” is indefinite since it is unclear if the specific materials are required in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745